 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ANTHONY ESCUDERO,                           No. 2:20-cv-02450-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    UNKNOWN,
15                       Defendant.
16

17          Plaintiff David Anthony Escudero (“Plaintiff”), a state prisoner proceeding pro se, has

18   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 9, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 9.) Plaintiff has not filed

23   any objections to the findings and recommendations.

24          The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendations filed March 9, 2021 (ECF No. 9), are ADOPTED

28   IN FULL;
                                                       1
 1        2. This action is DISMISSED without prejudice; and
 2        3. The Clerk of the Court is directed to close this case.
 3        IT IS SO ORDERED.
 4   DATED: May 3, 2021
 5

 6
                                                         Troy L. Nunley
 7                                                       United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
